DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 February 2021 in which claim 18 was canceled, and claims 1, 2 and 4 were amended.
	Claims 1-17 are pending in the current application. Claims 13-17 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-12 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 23 February 2021, with respect to the rejection of claim 18 under 35 U.S.C. § 103, as being unpatentable over Velasquez et al. in view of Liu et al. has been fully considered and is persuasive because the claim has been canceled. The rejection is hereby withdrawn.





New Objection
Claim Objections
Claim 4 is objected to because of the following informalities:  The term “Ca(2+)” is immediately followed by “Ca(2+)”. This is redundant, and appears to be a typographical error.  Appropriate correction is required.

Maintained Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims have been analyzed in accordance with the methodology for determining adequacy of written description, per MPEP 2163, section II: Section II 1) For each claim, determine what the claim as a whole covers; section II 2) Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step; section II 3) Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed. 

The analysis includes the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art, and (6) predictability of the art 

For each claim, determine what the claim as a whole covers
Claim 1 is directed towards the preparation of nicotinamide riboside (NR) by a chemical synthetic process. The process comprises combining either NAD+ or NMN with a phosphate-binding agent in a solvent. 

Claim 4 is specifically drawn towards Ca2+ as the phosphate-binding agent.
Claims 9-11 are drawn towards NAD+ as the precursor, wherein zirconium salt is combined concurrently with the phosphate-binding agent, and the reaction is performed for no more than 6 hours. 
Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step:
(1) Actual reduction to practice:  Three examples have been provided in the instant Specification. 
Example 1: treatment of NAD+ with ZrCl4 in water, at a temperature of 80 °C for 30 minutes; followed by the addition of calcium L-ascorbate dehydrate with heating and reacting continued for an additional 2 days at 80 °C. NR was obtained in less than 3% yield. Comparative Example 1 failed to produce any appreciable amount of NR, wherein ZrCl4 and calcium ascorbate were added in a two-step method.
Example 2: treatment of NAD+ with ZrCl4 and calcium L-ascorbate dehydrate in water, at a temperature of 80 °C for 2 days. The highest yield of NR was obtained when the reaction was performed for less than 6 hours. This example is embodied by a combination of claims 1, 4, 7-11. 
Example 3: treatment of NAD+ with calcium L-ascorbate in water, at a temperature of 80 °C for 4 days. Yields varying from 6-11% were obtained when the reaction was performed for less than 24 hours. This example is embodied by a combination of claims 1, 4, 7-9. 
(2) Disclosure of drawings or structural chemical formulas. The structures of the compounds (nicotinamide riboside; NAD+ and NMN) claimed are known. 
(3) Sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure: 

The term “phosphate-binding agent” is described in the Specification structurally as a metal cation or water-soluble salt having a water solubility at room temperature of above 3 g per 100 g of water (see claim 5);  which combines with phosphate to form water insoluble, or sparingly water soluble, phosphate salt, specifically a metal cation forming a salt having solubility-product constant (Ksp) of lower than 10-16 with phosphate anion (see claim 2).
Examples include alkaline earth metals: Ca2+, Mg2+, Ba2+; Al3+; and transition metal elements Co2+, Cu2+, Cd2+, Fe3+.
It is generally understood that NR can be obtained from NAD+ or NMN by enzymes that selectively dephosphorylate the diphosphate and monophosphate nucleotides (see Velasquez et al., of record and cited in the previous Office Action). 
With respect to chemical synthetic processes, the art of synthesizing NR is based on a series of protecting group strategies and glycosylation reactions to conjugate ribose to nicotinic acid. Migaud et al. (WO 2015/014722, cited in IDS submitted 06 November 2018) teach nicotinamide riboside (NR) and its derivatives including NMN are metabolites of NAD+, however, they are difficult to obtain in large quantities (p.1, lines 10-22). Migaud et al. teach known synthetic protocols have disadvantages, rendering them unsuitable for scaling up for commercial or industrial use. Migaud et al. teach known chemical synthetic methods are problematic in that they result in a triflate salt, which make it unsuitable as a nutritional supplement due to its associated toxicity (p.1 last paragraph, p.2, first paragraph). 
There are no reported chemical synthetic methods for converting NAD+ or NMN to NR. Ora et al. (JOC, 2008, vol. 73, pp. 4123-4130, cited in previous Office Action) is concerned with the hydrolytic stability of triphosphate nucleotides. Ora et al. exposed the phosphorylated nucleotides to physiological conditions. The nucleotides were subjected to a temperature of 37 °C, pH 7.4 in the absence and presence 2+ and Ca2+), (abstract). Ora et al. teach the hydrolysis of the triphosphate analogues (4, 6) to the monophosphates (8 or 9) “is somewhat retarded by both Mg2+ and Ca2+” (p.4127, left column, second paragraph). Ora et al. teach hydrolysis of the triphosphate analogues (5, 7) is slightly retarded by Mg2+, but accelerated by Ca2+ (p.4127, bridging paragraph). Ora et al. teach “previously published results show that Mg2+ and Ca2+ do not noticeably accelerate the dephosphorylation” (p.4127, bridging paragraph).
Thus, the state of the art of chemically dephosphorylating nucleotides to nucleosides is unpredictable. The state of the art is particularly unpredictable with respect to the ability for metal cations to aid in the dephosphorylation reaction.
It is known from the Specification that the aforementioned exemplified metals form salts with phosphate anions. However, it is not known whether the aforementioned metals will function to dephosphorylate NAD+ or NMN. The Specification demonstrates Ca2+ provided in the form of calcium ascorbate reacts with NAD+ to yield NR in yields ranging from 6-11% provided the reaction is heated at 80 °C for no more than 24 hours. This chemical transformation is also successfully performed when calcium ascorbate is combined with ZrCl4, and heated for no more than 6 hours. 
(4) Method of making the claimed invention: There is no known chemical synthetic pathway for preparing NR from NAD+ or NMN, other than the one described in the instant Specification.
(5) Level of skill and knowledge in the art: The level of skill in the art was low with respect to predicting the dephosphorylation of NAD+ and NMN with a “phosphate-binding agent”, let alone an alkaline earth metal cation/salt.  While NR can be enzymatically prepared from NAD/NMN, or chemically synthesized from ribose and nicotinic acid, the skilled artisan would not have been able to extrapolate generally known dephosphorylation techniques to the synthetic chemical conversion of NAD+/NMN to NR.

+/NMN to NR is unpredictable. Ora et al. teach as discussed above. Additionally, Liu et al. (of record, cited in previous Office Action) teach converting NAD+ to NMN, without any observed formation of NR. Applicant has previously argued there is no reasonable expectation of success in preparing NR from NAD by a two-step process: i.e. NAD+ to NMN, and then NMN to NR (also, as evidenced by Comparative Example 1, which failed to produce any NR). 

III.	Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.
Applicant has disclosed two examples for the chemical synthesis of NR from NAD+ and NMN. However, the Specification only discloses successfully obtaining NR in the presence of calcium ascorbate, in water, under heating, and for a limited period (after which the product decomposes). The Specification shows the concurrent use of ZrCl4 with calcium ascorbate as well. 
Thus, the Specification has only demonstrated a successful chemical conversion in the presence of a single alkaline earth metal salt, i.e. calcium ascorbate. As seen from Ora et al. and the lack of teaching any other chemical synthetic method for dephosphorylating NAD+/NMN to NR, the art is lacking in teaching the overall chemical synthetic method claimed. Additionally, the art is unpredictable in the use of alkaline earth metals to dephosphorylate nucleotides to nucleosides. 
The scope of phosphate-binding agents claimed is much broader than what is disclosed in the instant Specification. The scope includes an unknown number of compounds/complexes that may bind to phosphate, but may be unable to dephosphorylate nucleotides to nucleosides, including specifically NAD+ to NR or NMN to NR, while Applicant has only demonstrated calcium ascorbate is active in dephosphorylating NAD+ to NR. 
See MPEP 2163, II, A, 3(ii), “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A "representative number of species" means that the species that are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”.

The disclosed single species of calcium ascorbate in water is not a representative number of species that adequately describe the entire genus of phosphate binding agent in a solvent, because each phosphate-binding agent is structurally distinct; and binding and dephosphorylating one nucleotide to a nucleoside is not predictive of other phosphate-binding agents dephosphorylating nucleotides to nucleosides. 
Additionally, the level of skill in the art regarding the chemical dephosphorylation of NAD+/NMN to NR with a metal is low and unpredictable. The structure of the myriad number of compounds and complexes that can bind to phosphate are not known in the art. Applicant has not disclosed how the phosphate-binding agents dephosphorylate NAD+ or NMN to NR, or how one could reasonably predict whether other phosphate-binding agents could evoke a similar reaction, so that one could determine which of the other phosphate-binding agents within the claimed genus would effectively dephosphorylate NAD+ or NMN to NR. 
Applicant has only disclosed a single phosphate-binding agent (which can be combined with ZrCl4) under particular conditions that allows for the formation of NR, albeit in low yields. If these conditions are not followed precisely, NR can quickly decompose to ribose and nicotinamide. The instant claims, however, include any compound/molecule that can bind to a phosphate anion, even if it does not cause dephosphorylation, in any solvent, and in any conditions, such that it would be difficult to predict whether one could successfully isolate NR, itself before it is degraded. 
Applicant has not set forth in the independent claim the conditions necessary to successfully prepare NR. The scope of possible reaction conditions is as large as the scope of phosphate-binding how one would identify a phosphate-binding agent that would dephosphorylate the nucleotide diphosphate or monophosphate to the desired nucleoside. Thus, the instant claims are broader than the desired effect disclosed in the instant Specification. 
The Specification does not establish a structure-function relationship between the claimed phosphate-binding agents and the controlled dephosphorylation/hydrolysis reaction, which would allow one skilled in the art to extrapolate the result disclosed over the entire genus of phosphate-binding agents. 
Applicant has only demonstrated that the claimed chemical synthetic transformation with a single phosphate-binding agent, wherein yield was low and the desired product quickly decomposed. The skilled artisan would not be able to predict what other phosphate-binding agents and reaction conditions would give the desired product.  
Accordingly, it is deemed that the Specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
 	
	
Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
Applicant argues claims 1-12 are substantially identical to the set of claims filed together with the original PCT application. Applicant has also kindly provided a side-by-side comparison of the original claims and the current claims. 
not a new matter rejection. The claims as amended have literal support from the instant specification. 
The claims have been rejected for lacking written description for the “chemical synthesis process” for preparing nicotinamide riboside as claimed. While enzymatic preparations of nicotinamide riboside were well known before the effective filing date of the claimed invention (as evidenced by the teaching of Velasquez et al., of record, and previously cited under 35 U.S.C. §102 for disclosing an enzymatic method), synthetic chemical methods were not. Thus, when the independent claim was amended (see claims submitted 02 September 2020) to require a chemical synthetic method, a search of the claims was updated, and it was determined that Applicant lacked sufficient description in the instant specification for the breadth of the claims as presented. 
Examples 1-3 of the specification were reviewed and analyzed fully, as exemplary embodiments and species of the genus process recited in instant claim 1. Based on the low level of skill in the art for the chemical synthetic preparation of NR, it was found that Applicant was in possession of subject matter that is based on the combination of elements recited in instant claims 1, 4 and 7-11 (for example 2), or the combination of elements recited in instant claims 1, 4 and 7-9 (for example 3). 
Thus, Applicant can overcome the written description rejection by amending the independent claim according to what appears to be critical elements and steps in examples 2 and 3 of the instant disclosure. 

	Applicant argues the written description fails to clearly identify which claim limitation is at issue. Applicant notes that the term “phosphate-binding agent” is defined in claim 4 as Ca(2+). Furthermore, Applicant argues the term “phosphate-binding agent” is sufficiently described in the instant specification. 

	Applicant argues the structure of “phosphate-binding agent” is explicitly defined in the description as a formula Mn+, being a polyvalent cation. 
	The above argument is not found persuasive. Page 4 of the description has been provided below:

    PNG
    media_image2.png
    323
    644
    media_image2.png
    Greyscale

The description says “phosphate-binding agent” refers to a chemical species that is capable of removing the phosphate anion from the solution.
The phosphate-binding agent may be structurally defined as a metal cation Mn+, however, this is described as an example of a phosphate-binding agent. Thus, instant claim 1 is not structurally limited to a metal cation Mn+ as argued by Applicant. 
It is not known which phosphate-binding agents may affect the formation of NR from an NR precursor, other than the exemplified calcium ascorbate. Chemical synthetic reactions were not known in the art of preparing NR from an NR precursor as claimed. And Applicant has only exemplified one phosphate-binding agent that resulted in the formation of NR from NAD+. 
maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623